Title: To James Madison from George Graham, 18 September 1815
From: Graham, George
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Sepr. 18th [1815]
                    
                    Yours of the 15th Inst, was received yesterday, there can be no necessity whatever for announcing the appointment of Dr. Ellzey, in the manner proposed by Genl. Parker; and I had mentioned to him that such an annunciation could not be otherwise than unpleasant to the Doctor; who has been some time since informed of his appointment & is actually acting under it: the Genl. order therefore is not necessary to give him notice, & as it respects the notice to the Army, the insertion of his name in the next edition of the register as Garrison Surgeon’s mate, will be sufficient.
                    Wm. Baylor has been continued on the peace establishment; C. A. Baylor a Son of Coll. Walker Baylor, was left out in the consolodation of the 17th & 19th. Regiments. Several of the Kentucky delegation were very anxious to have him reinstated last Winter. Coll. Monroe however did not think that it could be then done with propriety; but promised to give him an appointment in any additional regiment that might be raised. It is questionable whether such a construction can be given to the Genl. order of the 17th of May last, as to embrace his case. With sincere respect yours &c
                    
                        
                            Geo: Graham
                        
                    
                